IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


STATE EMPLOYEES' RETIREMENT            : No. 99 MAL 2015
SYSTEM,                                :
                                       :
                  Petitioner           : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
                                       :
           v.                          :
                                       :
                                       :
KENNETH W. FULTZ,                      :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.